Citation Nr: 1635569	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  11-25 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1970.



This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran provided sworn testimony in support of his appeal during a hearing before a Veterans Law Judge who is no longer with the Board in April 2012; the hearing transcript has been associated with the file and has been reviewed.  In a June 2016 letter the Veteran was informed he could request a new hearing.  The Veteran has not contacted the VA to request a new hearing, therefore the Board will proceed with adjudication of his claim.


FINDING OF FACT

The Veteran's type 1 diabetes mellitus did not onset in service or within one year of his separation from service and was not caused by his service.


CONCLUSION OF LAW

The criteria for service connection for type 1 diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his diabetes is the result of his exposure to herbicides while cleaning the filters and instruments of F4 aircraft that had returned from Vietnam.  In the alternative, he contends that his exposure to cleaning chemicals and solvents while performing this work resulted in his diabetes.


Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110, 1131.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established with certain chronic diseases, including diabetes mellitus, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Type 2 diabetes mellitus is one of the diseases that is presumptively associated with herbicide exposure; however type 1 diabetes mellitus is not.  38 C.F.R. § 3.309(e).  Both the Veteran's private endocrinologist and the VA examiner who conducted his May 2014 examination have identified the Veteran's diabetes mellitus as being type 1; therefore presumptive service connection under this provision does not apply.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).  Here, the Veteran has not contended that he served in Vietnam, therefore exposure to Agent Orange is not presumed.  During the pendency of the Veteran's claim, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era. See 38 C.F.R. § 3.307 (a)(6)(v).  The Board considered the revised regulation; however, the regulation specifically applies to members of the Air Force or Air Force Reserve and further limits the presumption to those who worked on C-123 aircraft.  The Veteran's Form DD 214 reflects he served in the Marine Corps and he has alleged exposure from F4 aircraft, not C-123 aircraft.  Accordingly, the revised provisions do not apply.  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Examining first the onset of the Veteran's diabetes, the Board finds that it did not onset in service or within one year of his separation.  The Veteran has testified, and the evidence does not contradict, that his type 1 diabetes mellitus was first diagnosed in approximately 1981, a decade after his separation from service.  His service treatment records do not reflect a diagnosis of diabetes in service.  

At his Board hearing the Veteran testified that shortly after he was discharged from service his wife began to notice that he was drinking more and had lost some weight, which he now wonders whether were indicators of diabetes at that time.  The Veteran's sister also submitted a statement in February 2015 in which she recounted that the Veteran had a chest cold when he came home for Christmas in 1967 and continued to have chest colds when he returned home later.  She opined that that may have been the onset of his type 1 diabetes mellitus.

While the Board acknowledges the recollections of both the Veteran and his sister as to issues he experienced in service and shortly after service, the Board finds the statements have little probative value in establishing an earlier onset to the Veteran's diabetes.  While the Board does not doubt their recollections, to the extent that they have opined that the general symptoms they recall represent the onset of diabetes mellitus, the Board finds that their opinions have little probative value.  As lay people rather than medical professionals, they do not have the education, training, or experience to diagnose diabetes mellitus or opine as to the onset of the condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau, 492 F.3d at 1376-77 (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  While some symptoms of the diabetes mellitus may be observable by a lay person, the condition itself is diagnosed using medical testing.

Therefore, the Board finds that a preponderance of the evidence is against finding that the condition onset during or within one year of the Veteran's separation from service.

The Board will next consider whether the evidence supports that the condition resulted from the Veteran's service.  In multiple written statements and his testimony at his Board hearing, the Veteran has explained that he believes he was exposed to Agent Orange as part of his duties to inspect and clean the filter systems in F-4s that had been in Vietnam.  He explained that he would find small amounts of vegetation in the filters and there was also an oily residue.  He would clean the filters and reinstall them.  He also cleaned the liquid oxygen tanks.  He further testified that he was exposed to a variety of other chemicals in service such as ethyl methyl ketone, which was a cleaning product he used, paint, and jet fuel.

The Veteran submitted an article suggesting that diabetes could originate from immune system damage caused by exposure to toxicants early in life, possibly even before birth.

A June 2010 opinion from Dr. C.S., a private endocrinologist, states that the Veteran had "exposure to agent orange during the Vietnam conflict and this exposure probably contributed to the development of Diabetes."

In May 2014 the Veteran underwent a VA examination at which the examiner noted the opinion of Dr. C.S.  However, the examiner concluded that it would be resorting to mere speculation to state that the Veteran's purported exposure to Agent Orange and other substances, to include cleaning chemicals and solvents, caused his type 1 diabetes mellitus.  The examiner noted that the National Diabetes Information Clearinghouse states that environmental factors may play a role in the development of type 1 diabetes but the exact nature of their role has not been determined.

With respect to the Veteran's exposure to Agent Orange in service, the Board notes that the Veteran himself has stated only that he recalls touching vegetation and an oily residue on the planes that he cleaned.  He has not professed any specialized knowledge that the substances he touched were actually Agent Orange, and at his Board hearing testified that nobody at the time discussed that they were coming in contact with Agent Orange.  There is no other evidence that the Veteran came into contact with Agent Orange in service.  While it is possible, the Board cannot find the evidence meets even the at least as likely as not standard to give the Veteran the benefit of the doubt that exposure to Agent Orange occurred.

Even if the Board were to concede Agent Orange exposure in service, the Board finds that a preponderance of the evidence is against finding that the Veteran's diabetes is a result of that exposure.  Although the Veteran's private endocrinologist opined that Agent Orange "probably contributed to the development" of diabetes, he offered no rationale for that opinion.  Black v. Brown, 5 Vet. App. 177, 180 (1993); see also, Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998).  The VA examiner considered the opinion of the private endocrinologist but opined, with an explanation as to the current medical research on the matter, that it was not at least as likely as not that any exposure to Agent Orange caused the Veteran's diabetes.  

The VA examiner also discussed the Veteran's other reported chemical exposures in service but concluded that it would again be mere speculation to opine that they played any role in the development of his diabetes.  Even though the examiner's opinion uses the phrase "mere speculation," the Board finds that the context of this language, though inartful, does not indicate that the examiner was unable to make appropriate conclusions with accompanying rationale.  Rather, reading the opinion as a whole reflects the examiner concluded that the diabetes was not related to service and supported that conclusion by pointing to the Veteran's family history, lack of symptoms during service and medical literature indicating that while environmental factors could play a role in the development of type 1 diabetes the exact nature of the role has not yet been determined.  In other words, it appears the examiner used the phrase "mere speculation" to indicate that in light of the outlined negative evidence it would be "mere speculation" to provide a positive opinion. See also Burgess v. Shinseki, 2014 WL 279789, *2 (Vet. App. 2014) (finding that the Board did not err in relying an examination as although the examination included the phrase "resorting to speculation" the opinion had not violated Jones because the examiner did not offer a speculative opinion but concluded the condition was less likely than not related to service and merely noted that any positive nexus opinion would be speculative.); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (finding that a nonprecedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains").

While the Board also acknowledges the Veteran's own opinion that there is a relationship between his in-service exposures and his later development of diabetes, the Board finds that his lay opinion has little probative weight.  The etiology of diabetes, a medically complex disorder, involves internal and unseen system processes unobservable by the Veteran.  The etiology of such a condition falls outside the realm of common knowledge of a lay person and accordingly the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board finds the reasoned opinion of the VA examiner to be entitled to the most probative weight.  Based on the forgoing, the Board finds a preponderance of the evidence is against service connection for type 1 diabetes mellitus, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in May 2010, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in May 2014.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for type 1 diabetes mellitus is denied.


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


